DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 4/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents No. 10,049,329 and 9,619,568 have been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-5, 7-16, 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
In view of the Terminal Disclaimer filed 4/27/2021, the double patenting rejections to claims 1-5, 7-16, 18-23 have been withdrawn.
Prior art of record does not teach the combination of claimed elements including: “receiving a request from an application to access a first data element and a second data element from an extended record data structure, the request including predefined access criteria for arranging data elements in a response to the request, wherein the first data element is a standard data element from a global distribution system operating as the travel management system, the second data element is a non-standard data element that is obtained from a non-standard content provider system in a non-standard format of an application of the non-standard content provider system, and the second data element includes at least one attribute of a plurality of attributes that is not predefined according to a data structure associated with the first data element; generating filtering rules based on the predefined access criteria in the request; transforming a first structure description file describing a structure of  the plurality of attributes associated with the second data element based upon a predefined mapping scheme into a second structure description file; filtering the attributes of the second data element based at least in part upon applying the filtering rules to the second structure description file in order to generate the filtered attributes; and generating an abstract container that includes the first data element and a filtered element comprising the filtered attributes of the second data element by dynamically adapting to the non-standard format of the application of the non-standard content provider system based on auto-serialization configuration properties, wherein the abstract container is independent of a type of content of the first data element and the second data element” as recited in independent claims 1, 12 and 23. 
 Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 1, 12, 23 are allowed. 
Dependent claims 2-5, 7-11, 13-16, 18-22 are allowed at least by virtue of their dependency from claims 1, 12 and 23, respectively.
	
	
Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116.  The examiner can normally be reached on Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
May 13, 2021